 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 9

10 TRINITY FRUIT COMPANY, INC.,                          Case No. 1:19-cv-00095-DAD-EPG

              Plaintiff,
11
            v.                                           ORDER VACATING SCHEDULING
12                                                       CONFERENCE
13 LA   ROSA & SONS DISTRIBUTING LLC, et
   al.,                                                  (ECF No. 23)
14              Defendants.
15
            The parties have filed a stipulation and proposed order (ECF No. 22) and a status report
16
     (ECF No. 23) in which the parties notify the court that the action has been settled, set out the terms
17
     of the stipulation for settlement, request that the scheduling conference be vacated and that the
18
     case be administratively closed, and request that the court retain jurisdiction for purposes of
19
     enforcing the terms of the stipulation.
20
            The court finds good cause for and accordingly vacates the scheduling conference,
21
     currently set for May 23, 2019.
22

23
     IT IS SO ORDERED.
24

25      Dated:     May 22, 2019                                 /s/
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
